Citation Nr: 0616220	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-18 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, to include as secondary to service-connected 
residuals of fractured left tibia and fibula with 
degenerative joint disease.

2.  Entitlement to service connection for a right hip 
condition, to include as secondary to service-connected 
residuals of fractured left tibia and fibula with 
degenerative joint disease.

3.  Entitlement to service connection for right leg atrophy, 
to include as secondary to service-connected residuals of 
fractured left tibia and fibula with degenerative joint 
disease.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a total rating based on unemployability 
due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 7 to December 
12, 1941; April 29, 1942 to July 6, 1942; February 28, 1943 
to September 6, 1943; and from November 26, 1943 to February 
7, 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon. 

The issues of entitlement to service connection for a right 
knee condition, right hip condition, and atrophy of the right 
leg, as well as the issue of entitlement to a total rating 
based on unemployability, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have PTSD.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
October 2001, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in November 2001 
instructed veteran regarding the evidence necessary to 
substantiate his claim for PTSD and requested that he 
identify evidence in support of it.  The letter apprised the 
veteran of the information and evidence necessary to 
substantiate his claim.  The veteran was told how VA would 
assist him in obtaining evidence supportive of his claim, and 
which evidence VA was responsible for obtaining.  The letter 
also indicated what evidence had been received.  The 
veteran's claim was subsequently adjudicated in a rating 
decision of August 2002.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been obtained and associated with the record.  The veteran 
was afforded a VA mental disorders examination.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  In the 
present case, the veteran was afforded a VA examination in 
July 2002.  At that time, the veteran reported that he was 
aboard a ship that was sunk by a German torpedo.  He 
indicated that he was certain that he would die.  When asked 
how his military  experiences had affected his life, the 
veteran stated that he had not been overly frightened and 
denied experiencing flashbacks.  He denied being easily 
startled or hypervigilant, and denied panic attacks.  He did 
report nightmares but could not say that they were 
necessarily war related.  He did state that he became quite 
emotional when reviewing his writings about the events he 
experienced during the war.  He denied that his wartime 
experiences had affected his personal relationships in any 
way.  On mental status examination, the veteran was oriented.  
His verbal attention span, verbal memory, abstract reasoning, 
and problem solving were within normal limits.  There was no 
evidence of cognitive impairment.  His thought processes were 
clear and coherent and there was no indication of any 
psychotic process.  Judgment and insight were good.  He 
denied previous treatment.  The examiner concluded that no 
psychiatric diagnosis was warranted.  She specifically 
indicated that the veteran did not meet the criteria for 
PTSD, as he had no significant symptoms consistent with the 
disorder.  She acknowledged that the veteran had experienced 
traumatic events during his time in service, but that such 
did not appear to have adversely affected his social or 
occupational functioning.  She pointed out that he had 
established long, healthy, loving relationships.  She also 
noted that the veteran had worked in a fulfilling career for 
many years and had found pleasurable activities in his 
retirement.  She concluded that the veteran did not have the 
physiological symptoms of PTSD.  She indicated that the 
veteran was advised of her findings and was in agreement.

The Board observes that the veteran has submitted sufficient 
evidence to substantiate that he experienced various 
traumatic events during his service.  However, the evidence 
demonstrates that the veteran does not currently carry a 
diagnosis of PTSD.  Absent a current diagnosis of PTSD, 
service connection for that disability cannot be granted.  
Accordingly, the veteran's claim must fail because the 
preponderance of the evidence establishes that he does not 
currently have PTSD.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining claims on appeal.

The history documented in the record reflects the veteran's 
report of having suffered from bovine tuberculosis of the 
right hip joint as a child.  Current medical records show 
that the veteran has marked deformity of the right lower 
extremity, to include atrophy of his right thigh as well as a 
knee disability.  Current medical records also show that the 
veteran has undergone surgery to his right hip to correct 
ankylosis of that joint.  The veteran has also asserted that 
he sustained injuries to both knees in a fall during service.  
In support of that assertion, he has submitted a photograph 
showing that his left knee is bandaged.  

The veteran is service connected for the residuals of 
fractured tibia and fibula.  He has asserted that his right 
lower extremity disabilities are related to that service 
connected disability.  In July 2003, a VA examiner concluded 
that the veteran's right lower extremity conditions pre-
existed service and did not preclude him from functioning in 
the Merchant Marines and after the war.  In December 2005 a 
VA examiner indicated that the veteran had degenerative 
arthritis of the knees, ankle and left hip, which was 
aggravated by his gait alteration, and that such alteration 
was caused by the tuberculosis of the right hip.  The medical 
examiners have not addressed the question of whether the 
veteran's service connected residuals of left tibia and 
fibula fracture have aggravated the veteran's right lower 
extremity disabilities.  Therefore, the Board has concluded 
that the veteran should be afforded an additional examination 
to address this question.

The development of evidence concerning the veteran's claims 
may allow for a grant of service connection.  Such a grant 
could impact favorably on his claim for a total rating based 
on unemployability.  The Board has therefore concluded that 
it would be inappropriate at this juncture to enter a final 
determination on the issue of a total rating based on 
unemployability due to the veteran's service- connected 
disabilities.  See Henderson v. West, 12 Vet.App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet.App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the claims 
are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
VA examination to determine whether his 
claimed disabilities of the right hip, 
knee, and thigh were aggravated by 
service.  A complete history should be 
elicited and set forth in the examination 
report.  

With respect to the veteran's claimed 
right hip, knee, and thigh disabilities, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) any such disability 
was aggravated beyond normal progression 
by his service-connected residuals of 
left tibia and fibula fracture, or was 
otherwise aggravated by his military 
service.  

The examiner should provide the rationale 
for all opinions expressed, to include a 
discussion of other pertinent evidence of 
record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


